Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 Response to Amendment
The amendment filed 11/19/2021 has been entered.  Claims 1 & 5-20 remain pending.  Claims 2-4 have been cancelled. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) in Final Rejection mailed 09/21/2021 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks filed 11/19/2021 and Examiner Interview Summary mailed 01/04/2022, have been fully considered and are persuasive.  The rejection of 09/21/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1 & 5-20 allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is US 201600214727 to Hamel as modified by US 20160273547 to Gallagher as described in Final Rejection 
Gallagher teaches stagger angles of less than or equal to 55 degrees, or less than or equal to 60 degrees, degrees at all span locations (Par 0077) but does not disclose the two specific stagger angle ranges at the two specific span ranges as claimed nor is there any teaching in the prior art that would make obvious such a specific combination of ranges and locations to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745